DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments filed on 07/06/2022 has been considered but are not persuasive.

3. Regarding claim 1, 7 and 14 applicant argues that prior art of record fails to disclose, “transmitting modulated light from the user device to the second device, the light being modulated so that the transmitted light is encoded with the network credentials”. Examiner respectfully disagrees.

In response to Applicant’s arguments, Jovicic discloses that the identifier of the VLC transmitting device includes, soft access point credentials of the VLC transmitting device. The device identification processing module 505 receive the VLC signal including the identifier of the VLC transmitting device via an image sensor and/or an ambient light sensor of the VLC receiver module 605, see paragraphs 96,87 and figure 6. Further the VLC signal is modulated with the identifier of the VLC transmitting device, such that a demodulation of the VLC signal, yields the identifier of the VLC transmitting device, see paragraph 71. Thus, the network credentials (identifier) are transmitted from the VLC transmitting device to the receiver module 210-b (VLC receiver module 605).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,3 ,5 and 6 are rejected under 35 USC 103 as being unpatentable over Mincher et al; (US 9301141) in view of Jovicic et al; (US 2015/0223277).

Regarding claim 1, Mincher discloses a method of transmitting network credentials from a user device to a second device to enable the second device to connect to a network, ;(device with credentials 14 (user device) enable the new device 110 (second device) to be connected to the network 14, see figure 6a) the method comprising: at the user device, receiving from a user input of network credentials for the second device to enable the second device to connect to the network;(at the device with credentials 14 receiving an indicator (network credential) from the new device 110 to be connected to the network 14, see steps 554,556 and 562 and figure 6a) and a processor for processing the modulated light; (decoding may be performed, for example, using processor-interpretable code, column 7, lines 45-47 and figure 3).

However, Mincher does not explicitly disclose transmitting modulated light from the user device to the second device, the light being modulated so that the transmitted light is encoded with the network credentials, the second device having a photo sensor for receiving the modulated light from the user device and to obtain the network credentials from the received modulated light.

In a related field of endeavor, Jovicic discloses transmitting modulated light from the user device to the second device, the light being modulated so that the transmitted light is encoded with the network credentials,(the VLC signal may be modulated with the identifier of the VLC transmitting device, see paragraph 86 and figure 5) the second device having a photo sensor for receiving the modulated light from the user device and to obtain the network credentials from the received modulated light ;( the device identification processing module 505 may receive the VLC signal including the identifier of the VLC transmitting device via an image sensor and/or an ambient light sensor of the receiver module 210, see paragraph 84 and figure 5). 


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine VLC encoder and decoder of Jovicic to provide to provide transmission and reception of visible light signals and the motivation is to provide data communication between the plurality of devices. 


Regarding claim 2, Mincher does not explicitly disclose the method according to claim 1, wherein the modulation for modulating the light is frequency shift keying.

In a related field of endeavor, Jovicic discloses the method according to claim 1, wherein the modulation for modulating the light is frequency shift keying; (the VLC signal may be modulated at a frequency that makes the modulation imperceptible to the human eye, see paragraph 86). (Motivation same as claim 1).

Regarding claim 3, Mincher does not explicitly disclose the method according to claim 1, wherein the modulation for modulating the light is amplitude shift keying.

In a related field of endeavor, Jovicic discloses the method according to claim 1, wherein the modulation for modulating the light is amplitude shift keying;(the VLC signal may be modulated using PPM, Amplitude Shift Keying, OFDM, and/or CDM, see paragraph 87). (Motivation same as claim 1).

Regarding claim 5, Mincher discloses the method according to claim 1, further comprising: receiving at a keyboard of the user device the input of the network credentials by the user typing on the keyboard;( user input devices in the form of touch sensor, keyboard, mouse, trackpad, game controller, see column 4, lines 21,22). 

Regarding claim 6, Mincher discloses the method according to claim 1, further comprising: receiving, at a microphone of the user device an audio input of the network credentials from the user;(when the speaker or transducer may produce an encoded sound or a pattern of sound to send the coded message, the receiving device picks up the sound with a microphone, to decode the received coded message, see column 7, lines 40-44).

Claim 4 is rejected under 35 USC 103 as being unpatentable over Mincher et al; (US 9301141) in view of Jovicic et al; (US 2015/0223277) and further in view of Estes et al; (US 10116394).

Regarding claim 4, the combination of Mincher and Jovicic does not explicitly disclose the method according to claim 1, further comprising, converting, at the user device, the input network credentials to American Standard Code for Information Interchange (ACII) or Unicode Transformation Format (UTF), the light being modulated with the ASCII or UTF format network credentials so that the modulated light that is transmitted is transmitted as a binary bit stream of the network credentials.


In a related field of endeavor, Estes discloses the method according to claim 1, further comprising: converting, at the user device, the input network credentials to American Standard Code for Information Interchange (ASCII) ;( the set of ASCII control characters includes 256 data symbols, the set of printable ASCII characters includes 256 characters, and the ASCII extended character set includes 256 characters, see column 17, lines 24-29 or Unicode Transformation Format (UTF), the light being modulated with the ASCII or UTF format network credentials so that the modulated light that is transmitted is transmitted as a binary bit stream of the network credentials; (the complete ASCII character set may be encoded is in the form of binary digits, see figure 18).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the ASCII characters of Estes with Mincher and Jovicic to provide mapping of visible light communication signals and the motivation is to provide encoding sequence of data symbols based on the mapping. 
Claims 7,8,9,11 and 12 are rejected under 35 USC 103 as being unpatentable over Mincher et al; (US 9301141) in view of Jovicic et al; (US 2015/0223277).

Regarding claim 7, Mincher discloses a user device for transmitting network credentials to a second device to enable the second device to connect to a network, (device with credentials 14 (user device) enable the new device 110 (second device) to be connected to the network 14, see figure 6a) the user device comprising: an input arrangement for enabling a user to input the network credentials for the second device to enable the second device to connect to the network; at the device with credentials 14 receiving an indicator (network credential) from the new device 110 to be connected to the network 14, see steps 554,556 and 562 and figure 6a) whereby the user can input  the network credentials to the user device; (when the speaker or transducer may produce an encoded sound or a pattern of sound to send the coded message, see column 7, lines 40-44).


However, Mincher does not explicitly disclose a light source; and a modulator for modulating light, emitted from the light source, with the network credentials; and the user device can transmit modulated light to the second device to transmit the network credentials to the second device.

In a related field of endeavor, Jovicic discloses a light source;(transmitter module 230 for transmitting the VLC signal, see figure 5)  and a modulator for modulating light, emitted from the light source, with the network credentials; and the user device can transmit modulated light to the second device to transmit the network credentials to the second device; ,(the VLC signal may be modulated with the identifier of the VLC transmitting device, see paragraph 86 and figure 5)

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine VLC encoder and decoder of Jovicic to provide to provide transmission and reception of visible light signals and the motivation is to provide data communication between the plurality of devices. 

Regarding claim 8, Mincher does not explicitly disclose the user device according to claim 7, wherein the modulator is arranged to modulate the light using frequency shift keying.

In a related field of endeavor, Jovicic discloses a user device according to claim 7, wherein the modulator is arranged to modulate the light using frequency shift keying ; (the VLC signal may be modulated at a frequency that makes the modulation imperceptible to the human eye, see paragraph 86). (Motivation same as claim 7).


Regarding claim 9, Mincher does not explicitly disclose the user device according to claim 7, wherein the modulator is arranged to modulate the light using amplitude shift keying.

In a related field of endeavor, Jovicic discloses the user device according to claim 7, wherein the modulator is arranged to modulate the light using amplitude shift keying ;(the VLC signal may be modulated using PPM, Amplitude Shift Keying, OFDM, and/or CDM, see paragraph 87). (Motivation same as claim 7).

Regarding claim 11, Mincher discloses the user device according to claim 7, comprising a keyboard for receiving the input of the network credentials by the user typing on the keyboard; ;( user input devices in the form of touch sensor, keyboard, mouse, trackpad, game controller, see column 4, lines 21,22). 

Regarding claim 12, Mincher discloses the user device according to claim 7, comprising a microphone for receiving an audio input of the network credentials from the user;(when the speaker or transducer may produce an encoded sound or a pattern of sound to send the coded message, the receiving device picks up the sound with a microphone, to decode the received coded message, see column 7, lines 40-44).

Claim 10 is rejected under 35 USC 103 as being unpatentable over Mincher et al; (US 9301141) in view of Jovicic et al; (US 2015/0223277) and further in view of Estes et al; (US 10116394).

Regarding claim 10, the combination of Mincher and Jovicic discloses the user device according to claim 7, wherein the user device is constructed and arranged to convert the input network credentials to American Standard Code for Information Interchange (ASCII)  or UTF Unicode Transformation Format (UTF), the modulator being arranged to modulate the light with the ASCII or UTF format  network credentials so that the modulated light that is transmitted is transmitted as a binary bit stream of the network credentials.

In a related field of endeavor, Estes discloses the user device according to claim 7, wherein the user device is constructed and arranged to convert the input network credentials to American Standard Code for Information Interchange (ASCII) ;(the set of ASCII control characters includes 256 data symbols, the set of printable ASCII characters includes 256 characters, and the ASCII extended character set includes 256 characters, see column 17, lines 24-29) or UTF Unicode Transformation Format (UTF), the modulator being arranged to modulate the light with the ASCII or UTF format  network credentials so that the modulated light that is transmitted is transmitted as a binary bit stream of the network credentials; (the complete ASCII character set may be encoded is in the form of binary digits, see figure 18).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the ASCII characters of Estes with Mincher and Jovicic to provide mapping of visible light communication signals and the motivation is to provide encoding sequence of data symbols based on the mapping. 


Claim 14 is rejected under 35 USC 103 as being unpatentable over Mincher et al; (US 9301141) in view of Jovicic et al; (US 2015/0223277).

Regarding claim 14, Mincher discloses a non-transitory computer-readable memory device storing a computer program for a user device, the computer program comprising instructions such that when the computer program is executed on the  user device, the user device is configured to: receive from a user input of network credentials for the second device to enable the  second device to connect to a network ;(device with credentials 14 (user device) enable the new device 110 (second device) to be connected to the network 14, see figure 6a); and a processor for processing the modulated light to; (decoding may be performed, for example, using processor-interpretable code, column 7, lines 45-47 and figure 3).


However, Mincher does not explicitly disclose transmit modulated light from the user device to a second device, the light being modulated so that the transmitted light is encoded with the network credentials, the second device having a photo sensor for receiving the modulated light from the user device and obtain the network credentials from the received modulated light.

In a related field of endeavor, Jovicic discloses transmit modulated light from the user device to a second device, the light being modulated so that the transmitted light is encoded with the network credentials,(the VLC signal may be modulated with the identifier of the VLC transmitting device, see paragraph 86 and figure 5) the second device having a photo sensor for receiving the modulated light from the user device and obtain the network credentials from the received modulated light; ;( the device identification processing module 505 may receive the VLC signal including the identifier of the VLC transmitting device via an image sensor and/or an ambient light sensor of the receiver module 210, see paragraph 84 and figure 5). 


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine VLC encoder and decoder of Jovicic to provide to provide transmission and reception of visible light signals and the motivation is to provide data communication between the plurality of devices. 

 
Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Rongo et al . (US 2015/0121470) discloses connecting first device to a network through a second device in communication with the network, see figure 1.
b. Sharma et al ; (WO 2017/182343A1) discloses verification of credentials of a remote user device by comparing unverified credentials to the verification data, see figure 13.

c. Nguyen et al; (An SDN-based based Connectivity Control System for Wi-Fi Devices – 2018 attached discloses) a remote connectivity control system for Wi-Fi devices based on Software-defined network, see figure 1.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636